CORRECTED NOTICE OF ALLOWANCE
Status of Application
The Information Disclosure Statement filed 02 February 2021 is acknowledged and has been considered (see below).  Claims 1-8 were previously allowed and remain allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 February 2021 has been considered by the examiner.  See initialed and signed form. 

Reiteration of Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Becky Lin on 07 January 2021.

The application has been amended as follows: 

In the Specification:
Delete pp. 41-44.

In the Claims:
	1. (Currently amended)	A variant phosphoribosylpyrophosphate amidotransferase comprising SEQ ID NO: 2 and having a substitution selected from the group consisting of, the amino acid at position 2, ii) arginine is substituted for [[an]] the amino acid at position 445, [[or]] and iii) methionine is substituted for the amino acid at position 2 and arginine is substituted for the amino acid at position 445 

Reiteration of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a variant phosphoribosylpyrophosphate amidotransferase comprising SEQ ID NO: 2 (which is from Corynebacterium) and having a substitution selected from the group consisting of: i) methionine is substituted for the amino acid at position 2, ii) arginine is substituted for the amino acid at position 445, and iii) methionine is substituted for the amino acid at position 2 and arginine is substituted for the amino acid at position 445.  While SEQ ID NO: 2 (purF) has is known and is a well studied enzyme, the prior art does not teach not teach or suggest that modifying V2M or G445R in the sequence would have any sort of benefit.  As such, the claims are deemed novel and non-obvious and claims 1-8 are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        12 February 2021